Pee Curiam.
If the mortgage in question was made to *333secure the purchase money of anything besides one half of the upholstery and furniture used in the Brooklyn Hotel, it is void. (Civil Code, § 2955; Gassner v. Patterson, 23 Cal. 299.)
By the mortgage, “the mortgagor mortgages to the mortgagee his interest, being an undivided one half of all the effects and all belongings, of whatever nature or kind, of, in, and to the hotel in the city and county of San Francisco, State of California, known as the Brooklyn Hotel, ¡Nos. 210 and 212 Bush Street, together with all the furniture, carpets, beds and bedding, etc., etc.; also, the unexpired term of the lease of said premises, good will, and all and everything connected with or appertaining to said hotel, as security for the' payment to him of the sum of thirteen thousand dollars ($13,000) gold coin, on the 24th day of June, A. D. 1877, being the balance due on the purchase money of said and foregoing interest in the effects and things above mentioned, in and to the Brooklyn Hotel.”
It is as clear as anything can be, from the loose manner in which the instrument is drafted, that the purchase money intended to be secured by it was the balance due of the purchase money of all the property included in the mortgage, which embraced other property than the upholstery and furniture used in the hotel.
Judgment and order reversed and cause remanded.